Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Shipsides on Wednesday, June 15, 2022.

The application has been amended as follows: 

Claim 1.  A fish grip having a touch control locking mechanism, comprising:  a base, wherein a front end of the base is provided with a left gripper and a right gripper, the left gripper and the right gripper cooperate with each other, a trigger for opening the left gripper and the right gripper is further connected in the base, and a first elastic member is provided between the trigger and the base to drive the left gripper and the right gripper to close automatically;
the base is further movably connected to a locking member for locking the trigger when the left gripper and the right gripper are in an open position, a second elastic member is connected between the locking member and the base, and the second elastic member is configured to keep the locking member in a position of locking the trigger; and
a triggering member is further connected in the base, and the triggering member is configured to automatically trigger the locking member to reset the trigger under an action of the first elastic member after the left gripper or right gripper reaches into a fish mouth and the triggering member is moved, thereby closing the left gripper and the right gripper;
wherein the left gripper is a fixed gripping head, and the right gripper is a movable gripping head or the right gripper is the fixed gripping head, and the left gripper is the movable gripping head; and
wherein a middle portion of the trigger is provided with a first sliding groove extending forward, a first guiding pin cooperating with the first sliding groove is provided on the base, a second bolt is connected to a front end of the trigger, a second sliding groove extending forward is provided on the base, an arc-shaped groove is provided on the movable gripping head, and the second bolt slidably cooperates with the second sliding groove and the arc-shaped groove simultaneously.

Canceled claims 2, 3, and 5.

Claim 10.  A fish grip having a touch control locking mechanism, comprising:  a base, wherein a front end of the base is provided with a left gripper and a right gripper, the left gripper and the right gripper cooperate with each other, a trigger for opening the left gripper and the right gripper is further connected in the base, and a first elastic member is provided between the trigger and the base to drive the left gripper and the right gripper to close automatically;
the base is further movably connected to a locking member for locking the trigger when the left gripper and the right gripper are in an open position, a second elastic member is connected between the locking member and the base, and the second elastic member is configured to keep the locking member in a position of locking the trigger; and
a triggering member is further connected in the base, and the triggering member is configured to automatically trigger the locking member to reset the trigger under an action of the first elastic member after the left gripper or right gripper reaches into a fish mouth and the triggering member is moved, thereby closing the left gripper and the right gripper;
wherein a fixture hook and a fixture block that cooperate with each other are provided between the locking member and a side wall of the trigger, the fixture hook is provided on the locking member, the fixture block is arranged on the side wall of the trigger, and the fixture hook cooperates with the fixture block under an action of the second elastic member; and when the left gripper and the right gripper are in the open position, the fixture hook is hooked on the fixture block to keep the left gripper and the right gripper in the open position.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
In regard to claim 1, the prior art of record does not disclose a fish grip having a touch control locking mechanism, comprising wherein a middle portion of the trigger is provided with a first sliding groove extending forward, a first guiding pin cooperating with the first sliding groove is provided on the base, a second bolt is connected to a front end of the trigger, a second sliding groove extending forward is provided on the base, an arc-shaped groove is provided on the movable gripping head, and the second bolt slidably cooperates with the second sliding groove and the arc-shaped groove simultaneously.
In regard to claim 10, the prior art of record does not disclose a fish grip having a touch control locking mechanism, comprising wherein a fixture hook and a fixture block that cooperate with each other are provided between the locking member and a side wall of the trigger, the fixture hook is provided on the locking member, the fixture block is arranged on the side wall of the trigger, and the fixture hook cooperates with the fixture block under an action of the second elastic member; and when the left gripper and the right gripper are in the open position, the fixture hook is hooked on the fixture block to keep the left gripper and the right gripper in the open position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA